Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 6, 1996, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely.
Substantial evidence in the record supports the finding of the Unemployment Insurance Appeal Board that claimant did not appeal from the December 1992 decision of the Administrative Law Judge until December 1993, well beyond the statutory 20-day limitations period (see, Labor Law § 621 [1]). The excuse offered by claimant is that she waited to file her appeal until she had received a decision from the Division of Labor Standards determining whether the same employer owed her vacation pay. This excuse does not exempt claimant from compliance with the filing requirements of Labor Law § 621 *808(1); hence, the Board properly ruled that it lacked jurisdiction to hear claimant’s appeal (see, Matter of Banks [Sweeney], 232 AD2d 797).
Crew III, J. P., White, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.